17 A.3d 799 (2011)
206 N.J. 12
In the Matter of Thomas E. HOOD, an Attorney at Law (Attorney No. XXXXXXXXX).
D-68 September Term 2010, 067529.
Supreme Court of New Jersey.
May 12, 2011.

ORDER
This matter having been duly presented to the Court by the Disciplinary Review *800 Board pursuant to Rule 1:20-16(e), following a motion for discipline by consent (DRB 10-380) in respect of THOMAS E. HOOD of PLAINFIELD, who was admitted to the bar of this State in 1967;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.4(d) (conduct prejudicial to the administration of justice) and that said conduct warrants a reprimand;
And the Court having Ordered respondent to show cause why the Court should accept the discipline by consent or why the Court should not take such other action as it deems appropriate;
And the Court having determined from its review of the matter that a censure is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that THOMAS E. HOOD is hereby censured, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.